W* 15-01



                            Judge Chap B. Cain III
                             253rd JUDICIAL DISTRICT COURT
                             LIBERTY COUNTY COURTHOUSE
                                   1923 SAM HOUSTON
                                  LIBERTY, TEXAS 77575
                                     (936) 336-4668

                                  August 31, 2015




Court of Criminal Appeals
Capitol Station
P.O. Box 12308
                                                                                RECEIVED IN
Austin, Texas 78711
                                                                          COURT OF CRIMINAL APPEALS

                                                                                 SEP 02 2015
In re: CCA Case No. WR-82,815-01
     COA Case No. 13-0-00552-CR
     Trial Court No. CR28321 -A                                                AbelAcosla, Clerk
     State of Texas v Corderral John Smith


    Enclosed please find certified copy of State's Proposed Findings of Fact and
Conclusions of Law on Application for Writ of Habeas Corpus Seeking Relief From
Felony Conviction Under Code of Criminal Procedure 11.07 and certified copy of Order
signed by Judge Cain dated August 26, 2015.

   If you have any questions, please contact my office at 936-336-4668.


                                             Sincerely

                                                         'OU
                                                                          5A^L
                                                                          OA

                                              Linda Leonard, Court Coordinator
                                                 >rd
                                              253 District Court, Liberty County, Texas
                                                       NO. CR28321-A



Ex parte                                                             §      IN THE DISTRICT COURT

                                                                     §      253rd JUDICIAL DISTRICT

CORDERRAL JOHN SMITH                                                 §      LIBERTY COUNTY, TEXAS




                                                            ORDER



         After reviewing Applicant's APPLICATION FOR WRIT OF HABEAS CORPUS, and

Respondent's Affidavit and supporting documentation, the Trial Court hereby ADOPTS in their

entirety, the State's PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW as the

Trial Court's FINDINGS OF FACT AND CONCLUSIONS OF LAW in the above numbered


and styled Cause.



        Accordingly, it is the considered recommendation of this Court that Applicant's

        request for relief be in all things DENIED.



        Signed on this ^Ifi" day of T\U               as appearsof record in my office.                                                              30WN
Witne    rj£0%i^
            Micianiemd and seal\ofoffice, this                                                                               herty, TX

                          DONNA G. BROWN DISTRICT CLERK                                                                        E»ED
                                                                                                                                   COPY
                                   NO. CR28321-A


EX PARTE                                §      IN THE DISTRICT COURT

CORDERRAL SMITH                         §      253RD JUDICIAL DISTRICT

PETITIONER                              §      LIBERTY COUNTY, TEXAS


   STATE'S PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF
  LAW ON APPLICATION FOR WRIT OF HABEAS CORPUS SEEKING
    RELIEF FROM FINAL FELONY CONVICTION UNDER CODE OF
                         CRIMINAL PROCEDURE 11.07


TO THE HONORABLE JUDGE OF SAID COURT:


      Comes now the State of Texas, by and through her District Attorney, LOGAN
PICKETT, in opposition to Applicant, CORDERRAL SMITH'S, Application for
Writ of Habeas Corpus. The State requests the Court DENY RELIEF.

FACTUAL BACKGROUND


        Corderral John Smith ("Smith") was tried for the capital murder of Gloria
Faye Ryan. His co-defendant was Jason Rizzi ("Rizzi"). Smith was represented at
trial by Stephen C. Taylor. Rizzi testified against Smith in the trial court. Smith was
convicted of Capital Murder and sentenced to life without the possibility of parole.


FINDINGS OF FACT:


      The State requests that the Court make the following findings of fact:


         1. That Applicant was indicted for the murder of Gloria Ryan, Appellant's
             mother, on October 25, 2006 and reindicted for the same offense on
             August 18, 2010.
         2. That the murder was committed on or about August 1, 2005.
         3. That Applicant was appointed Stephen C. Taylor ("Taylor") on August
             16,2007.




                                                                                   CERTIFIED
                                                                                     COPY
        4. That Taylor visited Applicant in the Liberty County Jail on at least 12
           separate occasions to discuss Applicant's case prior to trial.
        5. That Applicant and Taylor were present in court for two bond
           reductions hearings prior to trial.
        6. That the State made a plea offer to the Applicant that required Applicant
           to plead guilty to the murder of his mother in exchange for a cap of 60
           years in sentencing.
        7. That Applicant declined the State's offer in writing.
        8. That Taylor prepared a typed rendition of the State's file and gave a
           copy of that rendition to Applicant prior to trial.
        9. That Applicant did not provide any possible witness(es) to disprove or
           create reasonable doubt as to any element of the State's case.
        10.That Applicant made a pretrial request for appointment ofnew counsel.
        11.That the Court did not grant any request for new counsel.
        12.That during trial a jury member read a radiogram report that included
           some information about the trial.
        13.That the Court admonished the jury regarding reports and information
           pertaining to the trial.
        14.That no evidence was presented to show any juror had any improper
           influence on them before or during trial.
        15.That Applicant was convicted of Capital Murder on September 12,
           2010.
        16. That Applicant appealed his case.
        17.That the Judgment of the trial court was affirmed.
        18.That no PDR request was made.

CONCLUSIONS OF LAW


  1. The Court concludes that the Sixth Amendment of the United States
    Constitution provides for the assistance of competent counsel under the
    standard laid out in Strickland v. Washington, 466 U.S. 668 (1984).
 2. The Court concludes that the Texas Court of the Criminal Appeals has
    determined that the Strickland standard applies to the areas of plea, and to
    the guilt and punishment stages of any capital or non-capital proceedings.
    See Craig v. State, 825 S.W.2d 128 (Tex. Crim. App. 1992).
 3. The standard of Strickland is that, to grant relief on a claim of ineffective
    assistance of counsel one must find two things: first, that the trial counsel
    acted in a way below the prevailing professional norms and second, that this
    mistake caused some prejudice to the defendant.



                                                                               CERTIFIED
                                                                                 COPY
   4. This Court concludes that the proper evaluation of the counsel's
      representation is based upon the totality of the representation. See Kyles v.
      Whitley, 514 U.S. 419 (1995). See also Strickland v. Washington, 466 U.S.
       at 670.
   5. This Court has reviewed all evidence, the arguments of counsel, the
      pleadings and briefings, as well as the exhibits provided in this matter. The
      Court has further reviewed all of the original papers and pleadings in the
      trial cause, and recalls the prior proceedings because the Court presided over
       them.
   6. This Court notes that it is the burden of the Applicant to prove by a
       preponderance of the evidence under Strickland that, but for the counsel's
       supposed errors, the confidence in the underlying verdict or sentence cannot
       be maintained. Said another way, this court, in order to recommend that the
       relief be granted, should find it has lost confidence in either the underlying
       verdict, or in this case, the voluntariness of the plea. In that instance this
       Court cannot concur.
   7. This Court concludes the Applicant has failed to meet his burden in order to
       claim relief.
   8. The Applicant cannot show either deficient performance or prejudice, and
      this Court accordingly recommends that his claims for relief should be
       DENIED.
   9. Applicant's due process rights were not violated in this case.
   10.Applicant can show no due process violation as a matter of law.
   11.Applicant can show no prejudice or harm as a matter of law.

THEREFORE IT IS THE ORDER OF THIS COURT THAT:


   A. The Clerk of the Court shall certify all pleadings and motions and bills filed
      in this matter and prepare a record for forwarding to the Clerk of the Court
      of Criminal Appeals for its review;
   B. The preparation of these matters shall be at county expense.

Further, it is the considered recommendation of this Court that the claims for relief
in all things be DENIED."

Therefore, the State requests this Honorable Court DENY the Application and adopt
the proceeding proposed Findings of Fact and Conclusions of Law and Order as its
own.




                                                                                    CERTIFIED
                                                                                      COPY
Respectfully Submitted,

LOGAN PICKETT
Liberty County District Attorney

                       \*yp^A/nCtUifftQ
Stat^BafNo.v24D56140
1923 Sam Houston, Ste. 112
Liberty, Texas 77575
(936) 336-4609
(936) 336-4644 (Fax)




                               CERTIFIED
                                 COPY
                                      CERTIFICATE OF SERVICE



       I, Logan Pickett, District Attorney, Liberty County, Texas, do hereby certify
that a true and correct copy of the foregoing STATE'S PROPOSED FINDINGS
OF FACT AND CONCLUSIONS OF LAW ON APPLICATION FOR WRIT
OF HABEAS CORPUS SEEKING RELIEF FROM FINAL FELONY
CONVICTION UNDER CODE OF CRIMINAL PROCEDURE 11.07 has been
sent by certified mail, return receipt requested, facsimile, or by hand delivery to
Stephen C. Taylor, trial counsel for Applicant, Dan P. Bradley, 11.07 counsel for the
Applicant, on this the^Klay of ^J~U Iy                             2015.

                                                                     LOGAN PICKETT,
                                                                                             flGlArtMA**^ ~)
                                                                     District Attorney




                                                                                                •oclockTT        M

                                                                                         JUL 01 2015
                                                                                         ONINA G. BROWN
                                                                                     :,patriot Cou)xf^t$(i\LJX




  STATEOFTBWS;.^^-.^i^;V              •;.
  COUNTY6FKIB^RTy.--,r".rr>:•' j. \ •               t _       .
   I Donna 6! erwriftiistrict (Slerk 6tLiberty County, Texas, do
   hereby certify th^fheftore^gis atruS and correct copy of
   the or^freard^w^yJaarful c?u?tody and possession,
   fi^n^lSHSisas#0ear$ qfrecord mmy office.
   Witnesfrjn^olicral^j ihij4eal;6ft3fffte:; this                                                 CERTIFIED
                          .ijdNNA-G^RQVW DISTRICT CLERK                                             COPY